Durham, J.
(dissenting)—I share the majority's view that the compromise of misdemeanors statute plays a beneficial role in the resolution of minor offenses, but I cannot accept extending the statute to the offense at bar. The compromise statute applies only to misdemeanors for which "the person injured by the act constituting the offense has a *598remedy by a civil action, ..." RCW 10.22.010. First, there is no "person injured by the act" as such, because the victim here is the State. The duty owed is to the State, in furtherance of its interest in protecting the citizenry. Second, the State has no remedy by a civil action for the failure to report. Thus, the offense here is clearly beyond the purview of the compromise statute.
The majority opinion relies on State v. Norton, 25 Wn. App. 377, 606 P.2d 714 (1980), which allowed the compromise of a theft charge in juvenile court, stating that "Norton . . . inferentially supports a broad reading of the compromise statute ..." After close scrutiny of all 13 lines of the relevant portion of the Norton decision, I failed to discern any such inference, whether subtle or not.
The existing authority from other jurisdictions, all of which holds contrary to the majority's position, is dismissed by the majority as facile. See People v. O'Rear, 220 Cal. App. 2d Supp. 927, 34 Cal. Rptr. 61 (App. Dep't Super. Ct. 1963) (hit-and-run with property damage); Hensel v. State, 585 P.2d 878 (Alaska 1978) (leaving the scene of accident); State v. Duffy, 33 Or. App. 301, 576 P.2d 797 (1978) (failure to leave name and address). I believe the reasoning in those cases is persuasive and I would affirm the trial court.
Reconsideration denied July 8, 1981.
Review denied by Supreme Court September 25, 1981.